Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), entered December 9, 2005, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant met its prima facie burden of establishing lack of notice that a child no more than seven years of age resided in the subject apartment. However, based on multiple repairs al*362legedly made in the apartment by the superintendent, and the fact that plaintiff and the superintendent lived on the same floor, plaintiff raised material issues of fact as to whether defendant had constructive notice that such a child lived in the apartment (see Woolfalk v New York City Hous., Auth., 263 AD2d 355 [1999]; cf. Juarez v Wavecrest Mgt. Team, 88 NY2d 628 [1996]).
We have considered defendant’s other arguments and find them unavailing. Concur—Sullivan, J.P., Williams, Catterson and McGuire, JJ.